DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 03/09/2022 has been entered. Claims 7-13 are now pending.


Claim Rejections - 35 USC § 112
Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. More specifically, independent claim 7, and similarly independent claims 11-13, recite claim feature “determines a first parameter based on a control channel element (CCE) index and a field value in the downlink control information; determines, based on the CCE index, whether a second parameter is the first parameter or a sum of the first parameter and an offset;” The examiner submits that there is a lack of sufficient enabling disclosure of a control channel element (CCE) index based on which a first parameter and a second parameter are determined in the manner as claimed.   

Response to Arguments
Applicant's arguments filed on 03/09/2022 have been fully considered but they are not persuasive. 
Claim rejections under 35 U.S.C. 112(a):
Claims 7-12 are rejected under 35 U.S.C. 112(a) because the originally filed specification does not contain a enabling disclosure for the claimed feature “determines a first parameter based on a control channel element (CCE) index and a field value in the downlink control information; determines, based on the CCE index, whether a second parameter is the first parameter or a sum of the first parameter and an offset.”
Applicant asserts that paragraphs [0028]-[0030], [0038], [0042], [0053]-[0054] of the originally filed specification disclose an enabling embodiment in which a CCE index is used to determine a second implicit value, which in turn is used to determine whether a second parameter is the first parameter or a sum of the first parameter and an offset. See Remarks, pages 7-8.  
The examiner respectfully submits that it is unclear how the above paragraphs disclose an enabling embodiment in which a CCE index is used to determine a second implicit value.  Paragraph [0029] describes that the PUCCH resource may be determined based on a first field value and an implicit value.   Paragraph [0030] describes that the implicit value may be a CCE index.  Paragraph [0040] describes that whether or not to give a given offset to the above determined PUCCH resources based on the second implicit value indicated by the second field value in the second DCI.  Based on the above, it appears that the implicit value, which the specification discloses may be a CCE index, is only used to determine the PUCCH resource; and the CCE index is not used in determining whether to give an offset to the determined PUCCH resource.  The claim invention requires a CCE index is used to 1) determine a first parameter and 2) determine whether to give an offset to the first parameter.  Therefore, one of ordinary skill in the art would not have been enabled to make and use the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465